                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


DR. JAMES McKERNAN, Professor            )
                Plaintiff,               )
                                         )
v.                                       )           AMENDED JUDGMENT
                                         )
                                         )           No. 4:18-CV-27-FL
GRANT B. HAYES, Dean, College of         )
Education; EAST CAROLINA                 )
UNIVERSITY; DONNA PAYNE, Vice            )
Chancellor, Legal Affairs East Carolina  )
University; CECIL STATON, Chancellor, )
East Carolina University; RON            )
MITCHELSON, Provost; DR. LINDA           )
PATRIARCA, Professor - Department of )
Special Education, Foundations and       )
Reading; MARYLYN SHEERER, Former )
Dean and Provost; CHARLES COBLE,         )
Former Dean of Education East Carolina   )
University; HENRY PEEL, Former           )
Interim Dean; DR. GREGORY ALAN           )
HASTINGS; and LAKESHA ALSTON             )
FORBES, Director, Office of University & )
Equity,                                  )
                      Defendants.        )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss plaintiff’s complaint, plaintiff’s motion to strike
and plaintiff’s motion to amend complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 22, 2019, and for the reasons set forth more specifically therein, that defendants’ motion to
dismiss is GRANTED.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that plaintiff was allowed
leave to move to amend his complaint regarding claims dismissed without prejudice. In
accordance with the court’s order entered October 30, 2019, and for the reasons set forth more
specifically therein, plaintiff’s motion to amend is DENIED and the court modifies its order
dated April 22, 2019 to DISMISS all plaintiff’s claims under federal law WITH PREJUDICE
and DISMISS plaintiff’s state law claims WITHOUT PREJUDICE for lack of subject matter
jurisdiction.

This Judgment Filed and Entered on October 31, 2019, and Copies To:
James McKernan (via US mail) 3607 Coventry Court, Greenville, NC 27858
Catherine Faith Jordan (via CM/ECF Notice of Electronic Filing)


October 31, 2019                     PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
